Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission on 08/23/2021 has been entered. 
Examiner’s Note
Examiner called Applicant and told him that Examiner reviewed the significant amendment done to independent claims 1, 4 & 7 in the RCE filed on 8/23/2021 and told him that amendment to claim 7 has overcome 112b rejection issued for claim 7-8 . Hence, rejection 112b for these claims has been withdrawn. Examiner told the Applicant the case will be further clarified and will also place the case in allowable condition, if the Applicant move limitations of claims 2-3 & 8 to all independent claims as well as files an eTD to overcome double patenting (DP) rejection issued in the previous office action. The Applicant agreed to consider the suggestion and get back with a response soonest possible.
Subsequently, the Applicant emailed the proposed amendment  as recommended by Examiner  (please see the attached “Email from the Applicant” 
The case has now been placed in allowable condition.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email from Levi Brown (Reg. No.72,533) on 09/03/2021.  
AMENDMENTS TO THE CLAIMS:
The following listing of claims will replace all prior versions and listings of claims in this application.
1.(Currently Amended) A method for provisioning a Universal Integrated Circuit Card (UICC) with a new key, the UICC comprising an initial subscriber key shared between the UICC and an authentication center that is within an operator core network, the method comprising:
	receiving, at the UICC and from a subscription manager, initial profile information comprising an international mobile subscriber identity (IMSI) and the initial subscriber key, wherein the UICC is an embedded UICC (eUICC) or a subscriber identity module (SIM), and wherein the initial subscriber key is of a type K, for use in 3G and above networks, or Ki, for use in 2G networks; 

	triggering the process in which the new key is derived;
	exchanging the new key between the UICC and the authentication center using a communication that is transmitted directly between the UICC and the authentication center and that is authenticated using the initial subscriber key such that, as a result of direct communication between the UICC and the authentication center, the subscription manager is prevented from being involved with said exchanging; and
	using the new key in place of the initial subscriber key for further communications with the UICC by replacing the initial subscriber key in a memory store of the UICC with the new key,
wherein the new key is exchanged between the UICC and the authentication center using a key agreement protocol comprising a Diffie Hellman (DH) key agreement protocol or an elliptic curve Diffie-Hellman (ECDH) key agreement protocol, and
wherein the new key is derived from a function that takes as input both the initial subscriber key and an output of the key agreement protocol, the key agreement protocol relying on input provided by the UICC and input provided by the authentication center such that the new key is based on a combination of at least three sources of data, including the initial subscriber key, input provided by the UICC, and input provided by the authentication center.

	2.	(Cancelled).

	3.	(Cancelled).

4.	(Currently Amended) A system for provisioning a Universal Integrated Circuit Card (UICC) with a new key, the UICC comprising an initial subscriber key shared between the UICC and an authentication center that is within an operator core network, the system comprising:
a UICC, wherein the UICC is an embedded UICC (eUICC) or a subscriber identity module (SIM);
an authentication center containing the initial subscriber key, wherein the initial subscriber key is of a type K, for use in 3G and above networks, or Ki, for use in 2G networks; and
		one or more processors configured to execute steps to:
	receive, at the UICC and from a subscription manager, initial profile information comprising an international mobile subscriber identity (IMSI) and the initial subscriber key; 
	subsequent to receiving the initial profile information from the subscription manager, prevent involvement of the subscription manager during a process in which the new key is derived such that involvement of the subscription manager during said process is avoided while the new key is being derived;
	trigger the process in which the new key is derived;	
	exchange the new key between the UICC and the authentication center using a communication that is transmitted directly between the UICC and the authentication center and that is authenticated using the initial subscriber key such that, as a result of direct communication between the UICC and the authentication center, the subscription manager is prevented from being involved with said exchanging; and
	use the new key in place of the initial subscriber key for further communications with the UICC by replacing the initial subscriber key in a memory store of the UICC with the new key,
wherein the new key is exchanged between the UICC and the authentication center using a key agreement protocol comprising a Diffie Hellman (DH) key agreement protocol or an elliptic curve Diffie-Hellman (ECDH) key agreement protocol, and
wherein the new key is derived from a function that takes as input both the initial subscriber key and an output of the key agreement protocol, the key agreement protocol relying on input provided by the UICC and input provided by the authentication center such that the new key is based on a combination of at least three sources of data, including the initial subscriber key, input provided by the UICC, and input provided by the authentication center.

	5.	(Cancelled)

	6.	(Cancelled)
	
	7.	(Currently Amended) A Universal Integrated Circuit Card (UICC)   comprising:
a memory store configured to store an initial subscriber key shared between the UICC and an authentication center that is within an operator core network; and
	a central processing unit configured to:
	receive, at the UICC and from a subscription manager, initial profile information comprising an international mobile subscriber identity (IMSI) and the initial subscriber key; 
	subsequent to receiving the initial profile information from the subscription manager, prevent involvement of the subscription manager during a process in which a new key is derived such that involvement of the subscription manager during said process is avoided while the new key is being derived;
	trigger the process in which the new key is derived;
	exchange the new key between the UICC and the authentication center using a communication that is transmitted directly between the UICC and the authentication center and that is authenticated using the initial subscriber key such that, as a result of direct communication between the UICC and the authentication center, the subscription manager is prevented from being involved with said exchanging; and
	use the new key in place of the initial subscriber key for further communications with the authentication center, wherein the memory store is managed by the central processing unit and the central processing unit is further configured to replace the initial subscriber key in the memory store the new key,
wherein the new key is exchanged between the UICC and the authentication center using a key agreement protocol comprising a Diffie Hellman (DH) key agreement protocol or an elliptic curve Diffie-Hellman (ECDH) key agreement protocol, and
wherein the new key is derived from a function that takes as input both the initial subscriber key and an output of the key agreement protocol, the key agreement protocol relying on input provided by the UICC and input provided by the authentication center such that the new key is based on a combination of at least three sources of data, including the initial subscriber key, input provided by the UICC, and input provided by the authentication center[[.]],
	wherein the UICC is an embedded UICC (eUICC) or a subscriber identity module (SIM), and
	wherein the initial subscriber key is of a type K, for use in 3G and above networks, or Ki, for use in 2G networks.

	8.	(Cancelled).


Allowable Subject Matter
Claims 1, 4 & 7 are allowed.

	   The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4 & 7 although the prior art of record teaches provisioning a Universal Integrated Circuit Card (UICC) with a new key, the UICC comprising an initial subscriber key shared between the UICC and an authentication center that is within an operator core network, none of the prior art, alone or in combination or alone teaches subsequent to receiving the initial profile information from the subscription manager, preventing involvement of the subscription manager during a process in which the new key is derived such that involvement of the subscription manager during said process is avoided while the new key is being derived; wherein the new key is exchanged between the UICC and the authentication center using a key agreement protocol comprising a Diffie Hellman (DH) key agreement protocol or an elliptic curve Diffie-Hellman (ECDH) key agreement protocol, and wherein the new key is derived from a function that takes as input both the initial subscriber key and an output of the key agreement protocol, the key agreement protocol relying on input provided by the UICC and input provided by the authentication center such that the new key is based on a combination of at least three sources of data, including the initial subscriber key, input provided by the UICC, and input provided by the authentication center; in view of other limitations of claims 1, 4 & 7..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497